The opinion of the court was delivered by
Harvey, J.:
A rehearing was granted in this case for the sole purpose of permitting the court to reexamine the legal question stated in syllabus 3 of the opinion reported in 129 Kan. 700, 284 Pac. 599. Additional briefs have been filed and the question has been reconsidered. The conclusion reached is that the portion of the opinion dealing with this point needs no revision, but that the syllabus as printed is broader in its scope than the opinion and should be limited to it. It is therefore rewritten to read as follows:
“In an action on an accident insurance policy the defense was that the insured was under the influence of liquor at the time of the accident, which, under a provision of the policy, relieved the defendant of liability. Other persons were with the insured at the time of the accident. Held, that all evidence tending to show that the insured was under the influence of intoxicating liquor at the time of the accident was competent, but that evidence to the effect that some of the other persons who were with him at the time of the accident were drunk about two hours after the accident was properly excluded.”
The order of reversal for a new trial is adhered to.